Citation Nr: 0925428	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to a right knee condition.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for right knee bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In April 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Veteran was denied entitlement to service connection for 
a nervous condition in a rating decision dated in April 1979.  
The Board notes that a change in diagnosis or specificity of 
a claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d (Fed. Cir. 
2008).  In addition, the United States Court of Appeals for 
the Federal Circuit has held that a claim based on a new 
diagnosis of a new mental disorder states a new claim for the 
purposes of jurisdiction when the disorder had not been 
diagnosed and considered at the time of previous 
adjudication.  Ephraim v. Brown, 82 F. 3d 399, 402 (Fed. Cir. 
1996).  In this case, the Veteran has subsequently been 
diagnosed with schizophrenia, depressive type, and, 
therefore, new and material evidence is not necessary to 
consider this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
psychiatric disorder, to include as secondary to a right knee 
condition, and entitlement to an evaluation in excess of 10 
percent disabling for right knee bursitis.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

A review of the claims folder reveals that the Veteran was 
denied Social Security Disability Insurance benefits.  
However, the records regarding this denial of benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the Veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir., 2009); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (VA has statutory duty to acquire both 
SSA decision and supporting medical records pertinent to 
claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Therefore, the issues must be remanded to obtain the 
Veteran's complete SSA record.

The Board notes that the Veteran receives continuous 
treatment from the VA Medical Center (VAMC) in Bronx, New 
York.  However, the most recent medical records regarding the 
Veteran associated with the claims folder from the VAMC in 
Bronx, New York are dated in October 2008.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the AMC 
should attempt to obtain VA clinical records pertaining to 
the Veteran's treatment that are dated since October 2008.

In addition, the Board notes that the Veteran's service 
treatment records reveal that the Veteran was treated in 
October 1976 for a drug overdose.  The service treatment 
records indicate that the Veteran was referred to the Mental 
Health Clinic.  The M21 manual indicates that in-service 
mental health treatment records are separate from the general 
service treatment records and, therefore, must be requested 
separately.  See VBA's Adjudication Procedure Manual, M21-
1MR, III.iii.2.A.1.  However, the records of any in-service 
mental health treatment have not been associated with the 
claims folder and there is no evidence that any attempts have 
been made to obtain any available in-service mental health 
treatment records.  Accordingly, the AMC should make attempts 
to obtain and associate any available in-service mental 
health treatment records.

The Veteran indicated in his testimony before the undersigned 
Veterans Law Judge that he received treatment for his 
psychiatric condition in May 2009 from the Upper Manhattan 
Mental Hygiene Clinic.  The Board notes that the Veteran 
submitted proper authorization and the RO made an attempt to 
obtain these records.  In addition, the RO notified the 
Veteran of its attempt to obtain these records and that the 
Veteran has not responded.  The Board notes that following 
the inability to obtain identified private treatment records, 
VA must provide the Veteran with notice of:

(i) the identity of the records VA was unable to 
obtain, (ii) an explanation of the efforts VA made 
to obtain the records, (iii) a description of any 
further action VA will take regarding the claim, 
including but not limited to, notice that VA will 
decide the claim based on the evidence of record 
unless the claimant submits the records VA was 
unable to obtain; and (iv) a notice that the 
claimant is ultimately responsible for providing 
the evidence.

38 C.F.R. § 3.159(e) (2008).  Upon remand, additional 
attempts should be made to obtain any outstanding mental 
health treatment records from the Upper Manhattan Mental 
Hygiene Clinic and, if these records are found to be 
unavailable, notify the Veteran in compliance with 38 C.F.R. 
§ 3.159(e).  

The most recent VA examination evaluating the Veteran's right 
knee bursitis was performed in March 2005.  An addendum to 
the examination was added to the claims folder in May 2007.  
Since that time, in the Veteran's testimony before the 
undersigned Veterans Law Judge at a hearing in April 2009, 
the Veteran reported that his right knee bursitis disability 
had become more severe.  As such, the Board has no discretion 
and must remand this matter to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his right 
knee bursitis disability.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The Veteran was afforded a VA C&P psychiatric examination in 
June 2006.  After examination, the Veteran was diagnosed with 
schizoaffective disorder, depressed type, with both psychotic 
and depression symptoms.  The examiner stated that while the 
onset of the Veteran's psychiatric condition did occur about 
the time of his military service, the reported stress of 
basic training making the Veteran depressed was not a 
reasonable etiologic explanation for schizoaffective 
disorder.  The examiner further opined that the Veteran's 
multiple medical conditions, including bursitis and paralysis 
of the sciatic nerve could certainly be causative in 
exacerbating the Veteran's schizoaffective disorder.  The 
Board notes that this opinion is too speculative and, 
therefore, does not afford an adequate nexus for the purposes 
of establishing service connection.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Subsequently, in an April 2007 addendum to the examination 
report, the examiner rendered the opinion that the Veteran's 
schizoaffective disorder, depressed type is less likely as 
not caused by bursitis and paralysis of the sciatic nerve.  
The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As the examination that indicated that 
the Veteran's psychiatric condition may be exacerbated by the 
Veteran's bursitis is too speculative and, therefore, 
inadequate, the Board has no discretion and must remand the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
from October 2008 to the present.

2.  Attempt to obtain and associate with 
the claims folder any available in-
service mental health treatment records.

3.  Attempt to obtain and associate with 
the claims folder any available mental 
health treatment records from the Upper 
Manhattan Mental Hygiene Clinic.  If 
these records are found to be 
unavailable, notify the Veteran in 
compliance with 38 C.F.R. § 3.159(e).

4.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

5.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his right knee 
bursitis disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  All indicated tests and 
studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

6.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  

The examiner should attempt to reconcile 
the diagnosis or diagnoses provided with 
the other psychiatric diagnoses of record 
which include: anxiety reaction (April 
1977), personality disorder, antisocial 
type (May 1977), borderline mental 
retardation in an antisocial personality 
disorder (September 1977), anxiety 
neurosis (August 1980), resolving 
depression (November 2004), major 
depressive disorder (November 2004), 
posttraumatic stress disorder (November 
2004), depressive disorder and psychotic 
disorder (January 2005), and 
schizoaffective disorder, depressed type 
(June 2006).  If this is not possible, 
the examiner should explain why.

The examiner should comment on the 
Veteran's report regarding the onset of 
symptoms and continuity of symptomatology 
since discharge from service and opine as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any psychiatric disorder found to be 
present is related to or had its onset 
during service.  The examiner's attention 
is directed to the records in service, 
dated in October 1976, reflecting that 
the Veteran overdosed on prescription 
pain medication due to his knee pain.  If 
a psychosis is diagnosed, the examiner 
should also indicate whether the 
condition manifested within the year 
after the Veteran's November 1976 
discharge from service.  In that regard, 
the examiner's attention is directed to 
medical records reflecting diagnoses of 
psychiatric disorders within one year 
after his discharge.  

If the examiner responds in the negative 
then an opinion should be provided as to 
whether any psychiatric disorder found is 
at least as likely as not (50 percent 
probability or greater) due to the 
Veteran's service-connected right knee 
bursitis.  If the examiner responds in 
the negative, then opine as to whether 
the psychiatric disorder is permanently 
aggravated (i.e., worsened) by the 
service-connected right knee disability.  
A complete rationale for all opinions 
proffered must be set forth in the report 
provided.

7.  Thereafter, readjudicate the 
Veteran's claims. If the benefits sought 
on appeal are not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


